DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/22/21.
Claims 1-24 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 5/2/19 is being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered.

Response to Arguments


Applicant's arguments filed 1/22/21 with respect to claims 1-24 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 1/22/21 with respect to claims 1-24 are not persuasive.

	Applicant argued in page 13-14 that prior art do not teach detecting the previously determined object of interest across a set threshold number of frames of each continuous video stream from a corresponding camera of the valid stereo pair of cameras.

Examiner disagree on this because Lei [0107] FIG. 14, each object in the object queue 71 will occupy one of two main states, namely `new` or `real`. A `new` object is defined as an object that has not matched an incoming blob for a predetermined number of frames T.sub.o. In this embodiment, T.sub.o is set to ten frames. Once the `new` object has matched an incoming blob continuously for T.sub.o frames, it is then considered `real` and its position is recorded for tracking purposes. Lei [0108] if the object is considered spurious, it is deleted from the object queue in step 77F. If the object is not considered spurious, the status parameter in the object queue is changed to `real`. If the result of step 77C is negative, the status parameter in the object queue 71 is maintained as `new. As such Lei teach differentiation of new and previous frames as well as threshold number of frames to differentiate from spurious events. 



	Combined teaching meets claimed limitation with predictable results.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lei (U.S. Pub. No.  20100045799 A1), in view of Fan (U.S. Pub. No.  20140211987 A1), further in view of Piekniewski (U.S. Pub. No. 20160086052 A1).

Regarding to claim 1, 8 and 15:

8. Lei teach a system, comprising: a memory; and at least one processor coupled to the memory and configured to: (Lei [0048] FIG. 2) receive a video stream having a frame; (Lei FIG. 2 [0023] there is provided video processing apparatus comprising: an input for receiving frames of a video sequence)
apply background subtraction to the frame to identify a moving foreground object; (Lei Fig. 3-6, [0060] the foreground extraction and background adaptation stage 3 (hereafter referred to as `the foreground extraction stage`) analyses each pixel of the current frame. Each pixel is compared with the pixel occupying the corresponding position in the background model 19 to estimate whether the pixel of the current frame represents part of a foreground object or background)
determine that the moving foreground object (Lei [0112] spurious object identification is performed on each `new` object in the object queue, as indicated by step 77D in FIG. 14. Specifically, the fourth sub-stage 63 analyses the motion characteristics of each object to determine whether or not that object represents a spurious foreground region. In this respect, the operation of the foreground extraction stage 3 can result in certain image regions being classified as foreground even though they do not represent foreground objects of interest to a user. As such, it is worthwhile 
corresponds to a previously determined object of interest; (Lei [0090] FIG. 11, the object tracking stage 5 comprises a number of sub-stages 55, 57, 59, 63, 65. In the first sub-stage 55, the above-mentioned matching cost C.sub.ob is calculated for each combination of (a) incoming blob mask and (b) objects stored in an object queue. The object queue holds data relating to objects that have been identified in previous frames, or, more correctly, a predetermined number of previous frames)
based on the difference being less than a threshold value: (Lei [0061] the simplest is to compare the luminance of each pixel with that of the pixel occupying the corresponding position in the background model 19. If the difference between the two is above a predetermined threshold, the current pixel is classified as a foreground pixel)
in response to determining that the moving foreground object corresponds to the previously determined object of interest, (Lei [0090] FIG. 11, the object tracking stage 5 comprises a number of sub-stages 55, 57, 59, 63, 65. In the first sub-stage 55, the above-mentioned matching cost C.sub.ob is calculated for each combination of (a) incoming blob mask and (b) objects stored in an object queue. The object queue holds identify the frame as another frame instance of the previously determined object of interest; (Lei [0102]we use the state of an object to decide whether or not to record the tracking history of that object. FIG. 12 frame set, [0090] there is shown a representation of an object queue 71. It will be noted that, as well as storing the feature set associated with each object, a number of other parameters are also present, including a status parameter, a tracking record parameter (TR) and a lost record parameter (LR))
detect the previously determined object of interest across a set threshold number of frames of each continuous video stream (Lei [0107] FIG. 14, each object in the object queue 71 will occupy one of two main states, namely `new` or `real`. A `new` object is defined as an object that has not matched an incoming blob for a predetermined number of frames T.sub.o. In this embodiment, T.sub.o is set to ten frames. Once the `new` object has matched an incoming blob continuously for T.sub.o frames, it is then considered `real` and its position is recorded for tracking purposes. Lei [0108] if the object is considered spurious, it is deleted from the object queue in step 77F. If the object is not considered spurious, the status parameter in the object queue is changed to `real`. If the result of step 77C is negative, the status parameter in the object queue 71 is maintained as `new)
in response to detecting the previously determined object of interest across the set threshold number of frames of each continuous video stream, (Lei [0107] FIG. 14, each object in the object queue 71 will occupy one of two main states, namely `new` or `real`. A `new` object is defined as an object that has not matched an incoming blob 

Lei do not explicitly teach calculate a difference between a 2D trajectory of the moving foreground object  and an estimated 2D trajectory of a previously determined object of interest; receive a video stream having a frame from a first camera of a valid stereo pair of cameras: from a corresponding camera of the valid stereo pair of cameras; and track a geolocation of the previously determined object of interest.

However Fan teach track a geolocation of the previously determined object of interest. (Fan FIG. 3, FIG. 7, FIG. 9 [0051] the summary display may overlay the keyframe with display of the geographic location of the start and end point of each of the displayed trajectories)
calculate a difference between a 2D trajectory of the moving foreground object  and an estimated 2D trajectory (Fan [0041] the higher the saliency score, the smoother trajectory path of the tracked object. The word “smoother” comparison of two trajectory and those two trajectory is actual trajectory and projected trajectory based of a previously determined object of interest: (Fan [0033] FIG. 3 a single image can be used to efficiently visualize movement of several tracks of interest with respect to a particular background. [0008] according to an exemplary embodiment of the invention, a method of presenting a summary of a video includes: tracking moving objects within the video, determining a smoothness value of a trajectory of each tracked object, discarding the tracked objects having smoothness values below a minimum threshold smoothness level)



The combination of Lei and Fan do not explicitly teach receive a video stream having a frame from a first camera of a valid stereo pair of cameras: from a corresponding camera of the valid stereo pair of cameras.

However Piekniewski teach receive a video stream having a frame from a first camera of a valid stereo pair of cameras: (Piekniewski [0127] motion estimates obtained from successive image frames (e.g., between 2 and 4 at 25 fps) may provide accurate object position that may be used as prior information to identify the object of interest (particularly given a strong saliency map that filters out much of the background). [0128] In systems equipped with depth sensors (e.g., structured light sensor for measuring time of flight, stereo camera for determining optical disparity. [0186] In some implementations, video streams provided by individual ones of the two or more cameras 1002 may be interleaved and encoded using, e.g., methodology described in U.S. patent application Ser. No. 14/326,374 entitled “APPARATUS AND METHODS FOR MOTION AND DISPARITY ESTIMATION FROM MULTIPLE VIDEO STREAMS”, filed Jul. 8, 2014, the foregoing being incorporated herein by reference in its entirety)
from a corresponding camera of the valid stereo pair of cameras; and (Piekniewski [0127] motion estimates obtained from successive image frames (e.g., between 2 and 4 at 25 fps) may provide accurate object position that may be used as prior information to identify the object of interest (particularly given a strong saliency map that filters out much of the background). [0128] In systems equipped with depth sensors (e.g., structured light sensor for measuring time of flight, stereo camera for determining optical disparity. [0186] In some implementations, video streams provided by individual ones of the two or more cameras 1002 may be interleaved and encoded using, e.g., methodology described in U.S. patent application Ser. No. 14/326,374 entitled “APPARATUS AND METHODS FOR MOTION AND DISPARITY ESTIMATION FROM MULTIPLE VIDEO STREAMS”, filed Jul. 8, 2014, the foregoing being incorporated herein by reference in its entirety)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lei, further incorporating Fan and Piekniewski in video/camera technology. One would be motivated to do so, to incorporate receive a video stream having a frame from a first camera of a valid stereo pair of cameras. This functionality will improve user experience.

Regarding to claim 2, 9 and 16:

9. Lei teach the system of claim 8, wherein to track the geolocation, the at least one processor is further configured to: (Lei [0048] FIG. 2)
add the previously determined object of interest to a list of objects; (Lei [0102] we use the state of an object to decide whether or not to record the tracking history of that object. FIG. 12 frame set, [0090] there is shown a representation of an object queue 71. It will be noted that, as well as storing the feature set associated with each object, a number of other parameters are also present, including a status parameter, a tracking record [list] parameter (TR) and a lost record parameter (LR))

Lei do not explicitly teach and track the geolocation of each object in the list of objects.

However Fan teach and track the geolocation of each object in the list of objects. (Fan FIG. 3, FIG. 7, FIG. 9 [0051] the summary display may overlay the keyframe with display of the geographic location of the start and end point of each of the displayed trajectories)

Regarding to claim 3, 10 and 17:

10. Lei teach the system of claim 8, Lei do not explicitly teach wherein to apply the background subtraction, the at least one processor is further configured to: subtract a base background image corresponding to a camera corresponding to the video stream.

wherein to apply the background subtraction, the at least one processor is further configured to: subtract a base background image corresponding to a camera corresponding to the video stream. (Fan [0036] instead of using simple subtraction from frame differencing, an exemplary embodiment of the invention uses a forward/backward frame differencing method (S402)).

Regarding to claim 4, 11 and 18:

11. Lei teach the system of claim 8, iteratively determine whether each of the plurality of moving foreground objects corresponds to the previously determined object of interest. (Lei [0101] this pairing is considered `matched` and any other pairing involving either blob mask A [previously determined object] or object E, i.e. A & D, A & F, B & E and C & E, is removed from the correspondence list. This process repeats [iteratively determine] until the correspondence list is empty)

Lei do not explicitly teach wherein the at least one processor is further configured to: identify a plurality of moving foreground objects.

However Fan teach wherein the at least one processor is further configured to: identify a plurality of moving foreground objects. (Fan [0007] detecting foreground objects in the images, determining moving objects of interest from the foreground objects, tracking the moving objects, rating movements of the tracked objects, and generating a list of highly rated segments within the video images based on the ratings)

Regarding to claim 5, 12 and 19:

Cancelled.

Regarding to claim 6, 13 and 20:

13. Lei teach the system of claim 8, wherein the at least one processor is further configured to: identify a second moving foreground object; (Lei [0085] FIGS. 9d and 9e show the path associated with each object 130, 132 following receipt of the second and third frames respectively, FIG. 9e here indicating the cumulative path for all three frames. The Cartesian coordinates representing the calculated trajectory vectors are also indicated. [0160] FIGS. 21b and 21c, the two objects move close to one another, causing their respective bounding boxes to overlap. In this case, the status parameter of the larger object is maintained as `mature` whilst that of the smaller object is changed to `occluded`. This is because the merged blob more closely resembles the bounding box of the larger object)
in response to determining that the difference exceeds the threshold, determine that the second moving foreground object is a new object of interest. (Lei [0129] Referring to FIG. 16, it will be seen that each object in the object queue will occupy one of six main states, namely `new` 100, `mature` 101 , `temporarily unavailable` 102, `occluded` 103, `disappeared` 104 and `reappeared` 105. For each incoming frame, objects in the object queue may maintain their status, change their status, or be deleted 

Lei do not explicitly teach calculate a difference between a 2D trajectory of the second moving foreground object and an estimated 2D trajectory of the previously determined object of interest; determine that the difference exceeds a threshold;

However Fan teach calculate a difference between a 2D trajectory of the second moving foreground object and an estimated 2D trajectory of the previously determined object of interest; determine that the difference exceeds a threshold;  (Fan FIG. 5 the higher the saliency score, the smoother trajectory path of the tracked object. In at least one embodiment of the invention, a higher saliency score is preferred over a lower saliency score. For example, a track that follows a smooth trajectory path as compared to a jerky path is believed to more likely correspond to an event of interest)

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lei (U.S. Pub. No.  20100045799 A1), in view of Fan (U.S. Pub. No.  20140211987 A1), further in view of Piekniewski (U.S. Pub. No. 20160086052 A1) and Ju (U.S. Pub. No. 20170206423 A1).

Regarding to claim 7 and 14:

14. Lei teach the system of claim 8, Lei do not explicitly teach wherein the geolocation is a 3D position of the previously determined object of interest.

However Ju teach wherein the geolocation is a 3D position of the previously determined object of interest. (Ju [0025] the surveilling device may further include: a region of interest calculator extracting a 3D feature for an object using the real time coordinate [3D position] of the region of interest. [0053] the floor region detector 220 uses the 3D coordinate transmitted from the coordinate converter 210 for a predetermined initial time t to detect a floor plane from the entire image and calculate a plane reference distance value for all pixels of an image (S320). Here, a plane reference distance value d represents how far all the pixels ( 3D coordinate) is from a floor plane)

The motivation for combining Lei, Fan and Piekniewski as set forth in claim 1 is equally applicable to claim 14. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lei, further incorporating Fan, Piekniewski and Ju in video/camera technology. One would be motivated to do so, to incorporate the geolocation is a 3D position of the previously determined object of interest. This functionality will improve the efficiency of the system.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lei (U.S. Pub. No.  20100045799 A1), in view of Fan (U.S. Pub. No.  20140211987 A1), further in view of Piekniewski (U.S. Pub. No. 20160086052 A1) and O’gorman (U.S. Pub. No. 20150287214 A1).

21. Lei teach the computer-implemented method of claim 1, Lei do not explicitly teach wherein the calculating the difference between the 2D trajectory of the moving foreground object and the estimated 2D trajectory of the previously determined object of interest further comprises: calculating the difference based on at least one of a brightness, corner, or linear edge of the moving foreground object and at least one of a brightness, comer, or linear edge of the previously determined object of interest.

However O’gorman teach wherein the calculating the difference between the 2D trajectory of the moving foreground object and the estimated 2D trajectory of the previously determined object of interest further comprises: (O’gorman [0070] trajectory graphs better describe activity between cameras via characteristics such as: (i) a probability of moving between cameras or camera nodes (e.g., from camera node A to camera node B) on the graph; and/or (ii) an estimated time to move between cameras (e.g., from camera node A to camera node B))
calculating the difference based on at least one of a brightness, corner, or linear edge of the moving foreground object and at least one of a brightness, comer, or linear edge of the previously determined object of interest. (O’gorman [0125] Equation (4) describes a “weighted logical OR”, where the result is not 0 or 1, but u.sub.k if M(x,y,t−k)=1, or 0 otherwise. As discussed herein, a motion edge is a foreground edge that is not in the static background edges, which are computed over time. A motion edge that moves over the static background is a motion edge, but if the motion edge stops moving, then it is a “static” motion edge, which is distinguishable from the static background edges. A motion edge occurs at each pixel location (x,y) in an image frame where B(x,y,t)=u.sub.k, but does not occur at pixel locations (x,y) where B(x,y,t)=0. This is linear edge because following difference of edge is calculated using linear equation as per [0112] The activity map generation circuit 202 then determines motion as the difference D.sub.m×m, in edge textures for the pixel (x,y) between the T frames, where edge textures are defined as m×m sized windows of the oriented spatial gradients around the pixel (x,y) in accordance with Equation (2) shown below.
D.sub.m×m(x,y,t)=max.sub.i(Σ.sub.m×mΔ.sub.i(x,y,t)), i={0,1,2,3})

The motivation for combining Lei, Fan and Piekniewski as set forth in claim 1 is equally applicable to claim 21. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lei, further incorporating Fan, Piekniewski and O’gorman in video/camera technology. One would be motivated to do so, to incorporate calculating the difference based on at least one of a brightness, corner, or linear edge of the moving foreground object and at least one of a brightness, comer, or linear edge of the previously determined object of interest. This functionality will improve the efficiency of the system.

Allowable Subject Matter 

Claims 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482